internal_revenue_service index numbers number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp - plr-115084-98 date date re purchaser parent sub sub sub date date date date a b c plr-115084-98 dear this is in response to a letter dated date in which you requested a ruling on behalf of parent that under sec_1504 of the internal_revenue_code the code the service waive the general_rule of sec_1504 of the code additional information was received in letters dated date and date the information submitted indicates that for the three tax years ending on date parent a calendar_year taxpayer was the common parent of a consolidated_group that included sub sub and sub the old parent group approximately a of the value and b of the voting power of the outstanding_stock of parent was owned on date by a wholly-owned subsidiary of purchaser this ownership did not meet the requirements of sec_1504 of the code purchaser is a calendar_year taxpayer which also was the common parent of a consolidated_group the purchaser group on date purchaser through a wholly-owned subsidiary purchased all of the remaining outstanding_stock of parent as a result of this purchase parent became a member of the purchaser group and the old parent group terminated parent and sub sub and sub will therefore be included in the purchaser group consolidated_return for the taxable_year that includes date the day after date on date as a result of an initial_public_offering of parent stock the percentage of parent stock owned by purchaser fell to c below the requirements of sec_1504 of the code parent then filed this request that it be allowed to file consolidated_returns with its historical subsidiaries sub sub and sub for the period beginning on date the day after date parent has represented and has submitted information indicating that the parent group’s disaffiliation on date and reaffiliation on date will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured had the disaffiliation and reconsolidation not occurred this representation forms a material basis for the issuance of this ruling letter sec_1504 of the code provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year which includes any period after date with respect to periods after such cessation such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group revproc_91_71 1991_2_cb_900 grants an automatic waiver of the general_rule of sec_1504 of the code for taxpayers that meet its requirements if a taxpayer qualifies for the automatic waiver under revproc_91_71 the procedure described therein is the exclusive procedure available for obtaining a waiver of the rule contained in sec_1504 the automatic waiver in revproc_91_71 generally applies to any corporation that ceased to be a member of a group and rejoined the same group ie the group remained in existence within the meaning of sec_1_1502-75 of the income_tax regulations the automatic waiver in revproc_91_71 does not apply in this case because the old parent group ceased to exist on date based on the information submitted and representations made it is concluded that plr-115084-98 application of sec_1504 of the code is hereby waived provided that parent and sub sub and sub constitute an affiliated_group_of_corporations within the meaning of sec_1504 parent and sub sub and sub may join in the filing of a consolidated federal_income_tax return beginning with date and for subsequent years no opinion is expressed about the tax treatment of the transaction under any other provisions of the code and regulations of about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of the rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by __________________________ edward s cohen chief branch
